



EXHIBIT 10.50
Änderung zum Vorstandsanstellungsvertrag
 
Amendment to Management Board Member’s Service Agreement
Zwischen


der Diebold Nixdorf AG, Heinz-Nixdorf-Ring 1, 33106 Paderborn, vertreten durch
den Aufsichtsrat, dieser vertreten durch seinen Vorsitzenden Herrn Dr. Alexander
Dibelius


- im Folgenden „Gesellschaft“ genannt -
und


Herrn Dr. Ulrich Näher, wohnhaft Brunhildenstr. 8, 80639 München
 
Between


Diebold Nixdorf AG, Heinz-Nixdorf-Ring 1, 33106 Paderborn, represented by the
supervisory board, in turn represented by its chairman, Dr. Alexander Dibelius


- hereinafter referred to as “Company” -
and


Dr. Ulrich Näher, residing in Brunhildenstr. 8, 80639 München
Präambel
 
Preamble
Herr Dr. Ulrich Näher ist durch Beschluss des Aufsichtsrats der Diebold Nixdorf
AG vom 03.03.2016 für die Zeit vom 01.03.2016 bis zum 28.02.2019 zum
ordentlichen Mitglied des Vorstandes der Gesellschaft bestellt worden. Die
Gesellschaft und Herr Dr. Näher haben einen Vorstandsanstellungsvertrag am
04.03.2016 abgeschlossen.
























Durch Beschluss des Aufsichtsrats vom 20.12.2017 wird der § 4 (2) des
Vorstandsanstellungsvertrages wie folgt ergänzt:


Die Gesellschaft erstattet Herrn Dr. Näher Steuerberatungskosten gegen Beleg in
Höhe von USD 10.000 brutto pro Jahr.
 
By resolution of the Supervisory Board of Diebold Nixdorf AG dated March 3,
2016, Dr. Ulrich Näher was appointed as regular member of the Management Board
(Vorstand) of the Company for a term commencing on March 1, 2016 and ending on
February 28, 2019. On March 4, 2016, the Company and Dr. Näher entered into a
Management Board Member’s Service Agreement.


























§ 4 (2) of the Management Board Member’s Service Agreement will be amended as
follows:


The Company will reimburse Dr. Näher’s tax advisory expenses (financial
planning) against receipt up to USD 10,000 gross per annum.
 
 
 
Paderborn, den / this ____________ 2017
 
Paderborn, den / this ____________ 2017
 
 
 
__________________________________
Vorsitzender des Aufsichtsrates der / chairman of the supervisory board of
Diebold Nixdorf AG
 
__________________________________
Dr. Ulrich Näher






